                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                              FORT WORTH DIVISION

 JON-ERIK ROCHA,                                §
                                                §
       Plaintiff,                               §
                                                §
 v.                                             §   Civil Action No. 4:19-cv-00572-O-BP
                                                §
 BRYAN E. HOSTO and CHARLES J.                  §
 BUCHAN,                                        §
                                                §
        Defendants.                             §


                                            ORDER

       The United States Magistrate Judge entered his Findings, Conclusions, and

Recommendation (“FCR”), ECF No. 11. No objections were filed. The Magistrate Judge

recommends that this Court grant Defendants’ Motion to Dismiss, ECF No. 7, and dismiss

Plaintiff’s claims with prejudice unless Plaintiff filed an amended complaint within the fourteen

allotted for objections to the FCR. No amended complaint was filed. Additionally, the Magistrate

Judge recommends that this Court deny Plaintiff’s Demand to Strike, ECF No. 9. The Court

reviewed the proposed Findings, Conclusions and Recommendations for plain error. Finding none,

the Court ACCEPTS the Findings, Conclusions and Recommendations of the United States

Magistrate Judge.

       Accordingly, it is ORDERED that: 1) Defendants’ Motion to Dismiss is GRANTED;

2) Plaintiff’s claims are DISMISSED with prejudice; 3) Plaintiff’s Demand to Strike is

DENIED.

       SO ORDERED this 6th day of February, 2020.


                                               1
                                                    _____________________________________
                                                    Reed O’Connor
                                                    UNITED STATES DISTRICT JUDGE
